Citation Nr: 1708579	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-21 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chest pains, to include residuals of pericarditis.

4.  Entitlement to service connection for a right shin splint disability.

5.  Entitlement to service connection for a right knee disability, status post total knee replacement.

6.  Entitlement to service connection for a left knee disability, status post total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1966 to May 1970, November 1971 to November 1978, and August 1983 to March 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans' Law Judge at an August 2016 hearing, and a transcript of this hearing is of record.

The issues of entitlement to service connection for hypertension, bilateral hearing loss, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran suffers from chronic costochondritis that had onset in service and has continued since that time.  

2.  The Veteran does not have a current right shin splint disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for costochondritis, claimed as chest pain, have been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for a right shin splint disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 


Chest Pain

The Veteran is seeking entitlement to service connection for atypical chest pain, which he has suggested is a residual symptom of pericarditis he was treated for in service.

As an initial matter, the Board notes that although the Veteran himself has argued that his current symptoms of chest pain are due to pericarditis and his testimony has focused heavily on this condition, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a veteran files a claim, he is seeking service connection for his symptoms, regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other information of record.  Accordingly, the Board has broadened the scope of the Veteran's claim to include any possible causes of his chest pain, not just pericarditis, and had listed the issue accordingly.

Service treatment records show that the Veteran was treated for pericarditis in 1984 and for costochondritis, an inflammation of the cartilage connecting the upper ribs to the sternum which causes chest pain, in 1985 and 1987.

In statements to VA examiners and in his testimony at his August 2013 hearing, the Veteran has described symptoms of chest pain approximately three or four time a year associated with cold weather.  He has described this chest pain as recurring since his active military service.

While multiple VA examiners have concluded that the Veteran does not currently suffer from pericarditis or any objective residuals thereof and the Board can find no evidence of a current diagnosis of pericarditis in the Veteran's current medical records, the Veteran has been diagnosed with costochondritis.  In December 2013, a VA examiner concluded that this costochondritis is at least as likely as not related to his active service.

Based on the above evidence, entitlement to service connection for costochondritis, claimed as chest pain, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Right Shit Splint

Additionally, the Veteran is seeking entitlement to a right shin splint disability.  

Service treatment records show that the Veteran was treated for right shin splints in October 1978, but the condition resolved and there are no further complaints of or treatment for shin splints noted in his service treatment records.  A November 1987 separation physical was negative for any disability of the right lower extremity.  

Post-service, there is no evidence in the Veteran's post-service medical records of a right shin splint disability, and at an August 2011 VA examination, the examiner found no objective evidence of either current or chronic shin splints.  Other than a right knee disability, which is discussed in the remand portion of this opinion, no other disability of the right lower extremity is noted.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Here, as the Veteran has not submitted any evidence of right shin splints during the period on appeal, entitlement to service connection must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Service connection for costochondritis, claimed as chest pain, is granted.

Service connection for a right shin splint disability is denied.





REMAND

The Veteran is also seeking entitlement to service connection for hypertension, as well as a bilateral knee disability and a bilateral hearing loss disability.

The Veteran's hypertension was previously denied because his hypertension was not diagnosed in service and VA examiners concluded that his condition was not permanently aggravated by his service connected diabetes mellitus because he does not have diabetic nephropathy.  However, at his August 2016 Travel Board hearing, the Veteran testified that recent blood work showed abnormalities in kidney functioning.  These records have not been associated with his claims file.  On remand, the RO should attempt to obtain these records.  

Once these records have been associated with the Veteran's claims file, the Veteran should be afforded a new VA examination his hypertension, to address the relationship between the Veteran's disability and service, to include his service connected diabetes mellitus.  If the records described by the Veteran cannot be obtained, the Veteran's VA examination should include diagnostic testing that evaluates kidney functioning.

Additionally, the Board notes that although the Veteran was not diagnosed with hypertension in service, his service treatment records document isolated instances of elevated blood pressure.  On remand, the examiner is asked to address whether these elevated blood pressure readings are evidence that the Veteran's hypertension had onset in service or is related to service.

The Veteran is also seeking entitlement to service connection for right and left knee disabilities, which he has argued are secondary to the physical demands of his active military service.  An August 2011 VA examiner opined that the Veteran's right knee disability is less likely than not related to his active service, instead attributing his condition to the aging process, but did not specifically address the Veteran's contention that his joints had been stressed by running and other physical activity in service.  No VA examination of the left knee was provided.  In June 2012, the Veteran's orthopedic surgeon, Dr. A.M., suggested that, "It is certainly reasonable to assume that [the Veteran's] 20 years of Air Force service contributed significantly to the development of his knee osteoarthritis."  Accordingly, the Board finds that a remand is necessary to obtain a new VA medical opinion addressing the etiology of his right and left knee disabilities.  

Finally, the Veteran is seeking entitlement to service connection for a bilateral hearing loss disability, which he contends had onset during his active service or was due to hazardous noise exposure during his active service.

VA examinations in March 2010 and December 2013 establish that the Veteran currently meets the criteria for a hearing loss disability, and it is conceded that he had at least some hazardous noise exposure in service from firearms, aircraft, and machinery, and his military occupational specialties of Aerospace Control & Warning Technician, Air Movement and Information Technician, and Information System Operations Supervisor.

At issue is whether his current hearing loss had onset in service or was caused or permanently aggravated by his active military service. 

The March 2010 and December 2013 VA examiners concluded that the Veteran's current bilateral hearing loss did not have onset in service and was not caused by his active military service because the Veteran did not have a hearing loss disability at separation from service.  However, the Board notes that service connection for a hearing loss disability can still be granted, even if the Veteran's hearing is within normal limits at separation from service, if the evidence otherwise supports a finding that the Veteran's hearing loss is related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  In a March 2014 statement, the Veteran has cited to research by Drs. Kujawa and Liberman, which found evidence in support of delayed onset hearing loss.  The significance of this research has not been addressed by any VA examiner.  Additionally, the examiners stated that the Veteran's hearing did not undergo any significant threshold shifts during service; however, between June 1983 and November 1987, the Veteran's hearing acuity at 500 Hz worsened by 20 decibels, which appears to the Board to be a significant change.  For the above reasons, the Board finds that the March 2010 and December 2013 VA examinations are inadequate.

On remand, the Veteran should be afforded a new VA audiological evaluation.  The examiner is asked to opine whether some or all of the Veteran's bilateral hearing loss disability had onset in service or was caused by noise exposure in service.  

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any recent blood work.  If the records described by the Veteran at his August 2016 hearing cannot be obtained, the Veteran should be afforded diagnostic testing that evaluates his kidney functioning.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his hypertension.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's hypertension had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include his service connected diabetes mellitus.  The examiner is also asked to address whether the instances of elevated blood pressure readings documented in the Veteran's service treatment records are evidence that the Veteran's hypertension had onset in service or is otherwise related to service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his right and left knees.  The examiner should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral knee disability had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include frequent running and other physically demanding activities during his active service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, including any testimony concerning continuity of symptomotology.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should also schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral hearing loss disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.  The examiner is asked to address the significance of the Veteran's bilateral threshold shift at 500 Hz during his final period of active service, as well as the November 2009 article by Drs. Kujawa and Liberman supporting delayed onset of hearing loss.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Importantly, the fact that the Veteran did not have a hearing loss disability noted in service or at separation from service is not, by itself, an adequate rationale for determining that the Veteran's bilateral hearing loss is not related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


